RUBICON MINERALS CORPORATION (the “Company”) REPORT OF VOTING RESULTS This report is filed pursuant to Section 11.3 of National Instrument 51-102 Continuous Disclosure Obligations and relates to the results of voting at the Annual General Meeting of shareholders of the Company held on Wednesday, June 26, 2013 (the “AGM Meeting”). Resolution Number Description of Matter Outcome of Vote 1. Appointment of Auditors On a show of hands, the Chairman declared that the shareholders appointed PricewaterhouseCoopers LLP, Chartered Accountants, as auditors of the Company for the ensuing year and authorized the directors to fix their remuneration. Resolution approved on a show of hands If a ballot vote had been taken, based upon proxy votes by shareholders received by the Company, the voting results for the Appointment of Auditors would have been as follows: Votes For %Votes For Votes Withheld/Abstain % Votes Withheld/Abstain 99.39% 0.61% Resolution Number Description of Matter Outcome of Vote 2. Number of Directors On a show of hands, the Chairman declared that the shareholders determine the number of directors at eight Resolution approved on a show of hands If a ballot vote had been taken, based upon proxy votes by shareholders received by the Company, the voting results for the Number of Directors would have been as follows: Votes For %Votes For Votes Against % Votes Against 98.37% 1.63% Resolution Number Description of Matter Outcome of Vote 3. Election of Directors The following eight nominees set forth in the Company’s Management Information Circular dated May 13, 2013 were elected as directors of the Company for the ensuing year by a majority vote. David W. Adamson Christopher J. Bradbrook Bruce A. Thomas, Q.C. David R. Reid Julian Kemp Michael D. Winship Michael A. Lalonde Peter W. Rowlandson All nominees proposed by Management were elected for the ensuing year on a show of hands If a ballot vote had been taken, based upon proxy votes by shareholders received by the Company, the voting results for the Election of Directors would have been as follows: Nominee Votes For %Votes For Votes Withheld/Abstain % Votes Withheld/Abstain David W. Adamson 98.77% 1.23% Christopher J. Bradbrook 97.38% 2.62% Bruce A. Thomas, Q.C. 98.30% 1.70% David R. Reid 79.79% 20.21% Julian Kemp 98.37% 1.63% Michael D. Winship 97.28% 2.72% Michael A. Lalonde 98.54% 1.46% Peter M. Rowlandson 98.44% 1.56% DATED this 28th day of June, 2013 RUBICON MINERALS CORPORATION Per: “Glenn Kumoi” Glenn Kumoi Vice President General Counsel & Corporate Secretary
